DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (5/27/22 Remarks: page 7, line 17 – page 10, line 6) with respect to the rejection of claims 1-17 under 35 USC §102 have been fully considered. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC §103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, & 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amitay (US 20180285679, cited in 08/27/21 Office Action).
Amitay discloses:
Claim 1: An image processor comprising:
an input module for receiving high dynamic range image data from an image sensor (Amitay paragraphs 0007 & 0144, input received from image sensor; Amitay paragraph 0144, image data contains dynamic range encompassing shadow regions and bright sun regions), the image data comprising a plurality of pixel data (Amitay paragraph 0123, pixel values), each having characteristic data associated therewith (Amitay paragraph 0144 & 0168, image portions (composed of pixels) having characteristics such as high or low exposure level);
an image processing module arranged to perform at least one image processing operation on at least a portion of the high dynamic range image data to generate processed image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing to generate preprocessed output to generate preprocessed output);
a characteristic processing module arranged to perform at least one characteristic processing operation on at least a portion of the characteristic data to generate processed characteristic data, wherein the portion of the characteristic data corresponds to the portion of the image data used to generate the processed image data (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the characteristics of the corresponding image portion having a low exposure level); and
an exposure processing module arranged to generate an exposure mask, the exposure mask being based on at least one exposure boundary of the high dynamic range image data (Amitay paragraph 0168, determining high and low exposure regions, Amitay paragraph 0144, determination of high and low exposure in preprocessing 1605 which provides output to neural network CNN 1610); and
an output module for outputting the processed image data, the exposure mask, and the processed characteristic data to a neural processing unit arranged to generate an output using at least one neural network (Amitay paragraph 0147 and Figure 16, neural network 1610 receives preprocessed output and generates output, Amitay paragraph 0144, determination of high and low exposure in preprocessing 1605 which provides output to neural network CNN 1610, Amitay paragraph 0144, determination of high and low exposure in preprocessing 1605 which provides output to neural network CNN 1610);
wherein:
the at least one characteristic processing operation corresponds to the at least one image processing operation (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the characteristics of the corresponding image portion having a low exposure level); and
the exposure processing module is arranged to generate the exposure mask in parallel (see below) when performing the image processing operation and the characteristic processing operation (Amitay paragraphs 0144-0146, the step of block 1605 performs both image preprocessing and processing of image characteristics such as image mean value); and
the processed image data, the exposure mask, and processed characteristic data being configured for use by the at least one neural network (Amitay paragraph 0147 and Figure 16, neural network 1610 receives preprocessed output).
Amitay further discloses parallel or serial processing (Amitay paragraph 0046-0047, processings performed either serially or in parallel).
Amitay does not expressly disclose parallel processing in generation of the exposure mask.
Amitay discloses the use of parallel or serial processing options (Amitay paragraph 0046-0047, processings performed either serially or in parallel).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply parallel processing to the processing of generating the exposure mask.
The suggestion/motivation for doing so would have been to subdivide the processing operation (Amitay paragraph 0046).
Therefore, it would have been obvious to apply the parallel processing taught by Amitay to the specific feature of generating the exposure mask to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 3-5, 8, 10-12, & 15:
Claim 3: The image processor of claim 1 (see above), wherein the portion of the image data is a pixel of the image data (Amitay paragraphs 0144-0146 and Figure 16, image data preprocessing, processing of an image inherently includes processing of each image pixel; Amitay paragraph 0148, pixels identified with regions having predefined descriptors).
Claim 4: The image processor of claim 1 (see above), wherein the portion of the image data is a predefined region of the image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing to generate preprocessed output, processing of an image inherently includes processing of each image region; Amitay paragraph 0148, processing identifies regions having predefined descriptors).
Claim 5: The image processor of claim 1 (see above), wherein the at least one image processing operation adjusts the image data, and the at least one characteristic processing operations adjust the characteristic data; wherein the adjustments to the image data and the characteristic data are substantially the same (Amitay paragraph 0146, processing of image size inherently affects both the image data and the characteristics of individual pixels in like manner, mapping pixels in the original size image to pixels having corresponding characteristics in the final size image).
Claim 8: A method comprising the steps of:
obtaining high dynamic range image data from an image sensor (Amitay paragraphs 0007 & 0144, input received from image sensor; Amitay paragraph 0144, image data contains dynamic range encompassing shadow regions and bright sun regions), the high dynamic range image data comprising a plurality of pixel data (Amitay paragraph 0123, pixel values), each having characteristic data associated therewith (Amitay paragraph 0144 & 0168, image portions (composed of pixels) having characteristics such as high or low exposure level);
applying at least one image processing operation to at least a portion of the image data to generate processed image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing to generate preprocessed output);
applying at least one characteristic processing operation to at least a portion of characteristic data to generate processed characteristic data, wherein the portion of the characteristic data corresponds to the portion of the image data used to generate the processed image data (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the characteristics of the corresponding image portion having a low exposure level);
determining exposure data, wherein the exposure data is associated with at least one exposure boundary of the high dynamic range image data (Amitay paragraph 0168, determining high and low exposure regions, Amitay paragraph 0144, exposure determination in preprocessing 1605 prior to neural network CNN 1610);
generating an exposure mask based on the exposure data (Amitay paragraph 0168, determining high and low exposure regions, Amitay paragraph 0144, exposure determination in preprocessing 1605 prior to neural network CNN 1610); and
outputting the processed image data, the exposure mask, and the processed characteristic data for subsequent processing by a neural processing unit, the neural processing unit arranged to generate an output using at least one neural network (Amitay paragraph 0147 and Figure 16, neural network 1610 receives preprocessed output and generates output, Amitay paragraph 0144, determination of high and low exposure in preprocessing 1605 which provides output to neural network CNN 1610);
wherein:
the at least one characteristic processing operation corresponds to the at least one image processing operation (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the characteristics of the corresponding image portion having a low exposure level); and
the generation of the exposure mask, the at least one image processing operation, and the at least one characteristic processing operation are performed parallel (Amitay paragraphs 0144-0146, the step of block 1605 performs both image preprocessing and processing of image characteristics such as image mean value and image value; Amitay paragraph 0046-0047, processings performed either serially or in parallel); and
the processed image data, the exposure mask, and processed characteristic data being configured for use by the at least one neural network (Amitay paragraph 0147 and Figure 16, neural network 1610 receives preprocessed output).
Claim 10: The method of claim 8 (see above), wherein the portion of the image data is a pixel of the image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing to generate preprocessed output, processing of an image inherently includes processing of each image pixel; Amitay paragraph 0148, pixels identified with regions having predefined descriptors).
Claim 11: The method of claim 8 (see above), wherein the portion of the image data is a predefined region of the image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing to generate preprocessed output, processing of an image inherently includes processing of each image region; Amitay paragraph 0148, processing identifies regions having predefined descriptors).
Claim 12: The method of claims 8 (see above), wherein the at least one image processing operation adjusts the image data, and the at least one characteristic processing operations adjust the characteristic data, wherein the adjustments to the characteristic data and the image data are substantially the same (Amitay paragraph 0146, processing of image size inherently affects both the image itself and the size characteristic in like manner).
Claim 15: A system comprising:
an image sensor for capturing high dynamic range image data, the high dynamic range image data comprising a plurality of pixel data, each having characteristic data associated therewith; (Amitay paragraphs 0007 & 0144, input received from image sensor; Amitay paragraph 0144, image data contains dynamic range encompassing shadow regions and bright sun regions);
an image signal processor for:
receiving the image data from the image sensor (Amitay paragraphs 0007 & 0144, input received from image sensor; Amitay paragraph 0144 and 0168, image portions (composed of pixels) having characteristics such as high or low exposure level);
applying at least one image processing operation to at least a portion of the image data to produce processed image data (Amitay paragraphs 0144-0145 and Figure 16, image data preprocessing to generate preprocessed output);
applying at least one characteristic processing operation to at least a portion of the characteristic data, to produce processed characteristic data (Amitay paragraphs 0145-0146, processing of characteristics such as mean value, image size), wherein:
the portion of the characteristic data corresponds to the portion of the high dynamic range image data used to produce the processed image data (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the characteristics of the corresponding image portion having a low exposure level); and
the at least one characteristic processing operation corresponds to the at least one image processing operation (Amitay paragraph 0168, identification of image portions (composed of pixels) having a low exposure level characteristic and processing (updating of image data) of the characteristics of the corresponding image portion having a low exposure level);
determining exposure data, wherein the exposure data is associated with at least one exposure boundary of the high dynamic range image data (Amitay paragraph 0168, determining high and low exposure regions, Amitay paragraph 0144, exposure determination in preprocessing 1605 prior to neural network CNN 1610);
generating an exposure mask based on the exposure data (Amitay paragraph 0168, determining high and low exposure regions, Amitay paragraph 0144, exposure determination in preprocessing 1605 prior to neural network CNN 1610), wherein the generation of the exposure mask, the at least one image processing operation, and the at least one characteristic processing operation are performed parallel (Amitay paragraphs 0144-0146, the step of block 1605 performs both image preprocessing and processing of image characteristics such as image mean value and image value; Amitay paragraph 0046-0047, processings performed either serially or in parallel); and
a neural processing unit for generating an output using at least one neural network, wherein the at least one neural network receives the processed image data, the exposure mask, and the processed characteristic data as an input, the processed image data and processed characteristic data being configured for use by the at least one neural network (Amitay paragraph 0147 and Figure 16,  neural network 1610 receives preprocessed output and generates output).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marcu and Hayami disclose examples of high dynamic range image processing.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663